Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 1 of 19 PageID #: 358




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

COLUMBUS DURHAM,                                )
                                                )
      Plaintiff,                                )
                                                )
vs.                                             )    Case No.: 4:18CV1184 HEA
                                                )
LABORERS’ BENEFITS ST. LOUIS,                   )
INC., et al.,                                   )
                                                )
      Defendants.                               )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion for Summary

Judgment, [Doc. No. 22]. Plaintiff opposes the Motion. Also pending before the

Court is Plaintiff’s April 27, 2020 filing requesting various actions of the Court

[Doc. No. 31]. For the reasons set forth below, the Motion for Summary Judgment

is granted, and Plaintiff’s requests in Doc. No. 31 are denied.

                                        Facts

      Defendants have, in accordance with the Court’s Local Rules, submitted a

Statement of Uncontroverted Material Facts. Plaintiff has failed to respond to these

facts. Local Rule 4.01(E) provides:

      Rule 4.01 Motions and Memoranda.

      (E) A memorandum in support of a motion for summary judgment shall
      have attached a statement of uncontroverted material facts, set forth in a
      separately numbered paragraph for each fact, indicating whether each fact is
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 2 of 19 PageID #: 359




      established by the record, and, if so, the appropriate citations. Every
      memorandum in opposition shall include a statement of material facts as to
      which the party contends a genuine issue exists. Those matters in dispute
      shall be set forth with specific references to portions of the record, where
      available, upon which the opposing party relies. The opposing party also
      shall note for all disputed facts the paragraph number from movant’s listing
      of facts. All matters set forth in the statement of the movant shall be deemed
      admitted for purposes of summary judgment unless specifically controverted
      by the opposing party.

Plaintiff failed to follow this rule. Pro se litigants are not excused from complying

with substantive and procedural law, including the Court’s Local Rules.

Farnsworth v. City of Kansas City, Mo., 863 F.2d 33, 34 (8th Cir. 1988); Bunch v.

Univ. of Arkansas Bd. of Trustees, 863 F.3d 1062, 1067 (8th Cir. 2017).

Defendants’ facts are deemed admitted pursuant to Rule 56 of the Federal Rules of

Civil Procedure and Local Rule 4.01(E).

      The undisputed facts are as follows:

      Construction Laborers’ Pension Trust of Greater St. Louis (“the Trust”) is a

Taft-Hartley employee benefit plan that is jointly administered by a Board of

Trustees comprised of six union-appointed trustees and six employer-appointed

trustees. Defendants Gary Elliott, Don Willey, David Gillick, and William L. Luth

are four of the Trustees of the Trust. Jeanette Scopino (“Scopino”) is the Pension

Director of the Trust. The Trust is an employee benefit plan as defined in the

Employee Retirement Income Security Act (ERISA) of 1974, 29 U.S.C. §§ 1001 et

seq., and is subject to that Act. The Trust is financed by contributions from


                                          [2]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 3 of 19 PageID #: 360




employers who are signatory to collective bargaining agreements with Laborers

Locals 42 and 110 and the Eastern Missouri Laborers’ District Council. Signatory

employers make contributions to the Trust for each hour of work performed by an

employee who performs work covered by the collective bargaining agreement

(“covered work”). The eligibility requirements for a benefit from the Trust are set

forth in Article 3 of the Plan Document. The procedure for calculating the amount

of the pension benefit for an eligible employee is also set forth in Article 3 of the

Plan Document.

      Plaintiff Columbus Durham (“Plaintiff”) performed covered work for

approximately 17 years. For that work, his employers paid contributions on his

behalf to the Trust. When Plaintiff retired in 2011, he was entitled to a pension

benefit from the Trust. He began receiving a monthly pension benefit from the

Trust in June 2011. At retirement, Plaintiff elected the Single-Life Annuity/36-

month Guarantee, Level Income Option pension, which provides a higher benefit

until age 62 or 65 (the participant’s choice,) at which point the benefit is reduced.

At retirement, Plaintiff had two Qualified Domestic Relations Orders (“QDROs”)

in favor of his two ex-spouses that the Trust was required to account for in

determining the amount of the Plaintiff’s monthly pension benefit. On July 20,

2011, then-Pension Coordinator Alicia Schonaerts-Difani, on behalf of the Trust,

informed Plaintiff that he would be receiving a monthly pension benefit of


                                          [3]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 4 of 19 PageID #: 361




$3,432.00 per month, which would decrease to $2,608.26 per month after he

reached 65 years of age.

      Subsequently, Schonaerts-Difani left her job with the Trust. Sometime later,

several mistakes in pension benefit calculations were brought to the attention of the

Trust’s Administrative Manager, Kevin Schell. Schell then instructed Scopino to

review recently granted pension applications. After review, Scopino determined

that the pension benefit calculations for Plaintiff and four other retirees had been

incorrectly calculated by Schonaerts-Difani, who used incorrect actuarial factors

and failed to apply early retirement factors. Schonaerts-Difani also did not account

for Plaintiff’s two QDROs when calculating Plaintiff’s benefit. The Trust asked its

actuaries, Segal Consulting, to recalculate the pension benefit for the five retirees

with miscalculated benefits. Due to the miscalculation, between June 2011 and

August 2012 Plaintiff received $6,232.50 of overpaid pension benefits to which he

was not entitled. Plaintiff’s revised pension benefit was $2,971 per month. The

revised pension benefit included an actuarial adjustment lowering Plaintiff’s

payment to account for the overpayment; that is, rather than demand immediate

repayment, the Trust would recoup the overpayment over Plaintiff’s expected

lifetime.

      Schell sent Plaintiff a letter dated September 17, 2012 informing Plaintiff of

the overpayment and monthly benefit reduction. Schell requested that Plaintiff


                                          [4]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 5 of 19 PageID #: 362




meet with the new Pension Coordinator to discuss the repayment of the $6,232.50

and the pension options available to Plaintiff, should he choose to elect a different

option. In October 2012, Plaintiff met with Trust staff for this purpose. Plaintiff

walked out of that meeting. He did not make a different benefit election.

       On October 20, 2012, a second letter was sent to Plaintiff reminding him of

his right to elect a different benefit option. On November 26, 2012, Schell sent a

third letter to Plaintiff, again reminding him to make a benefit election. Again, a

list of the available pension options was also included. Again, Plaintiff did not

make a new benefit election. The Trust continued to pay benefits in accordance

with the pension option originally elected by the Plaintiff, i.e. Single-Life

Annuity/36-month Guarantee, Level Income Option. In November 2016, Plaintiff

turned 65. In accordance with his pension option, Plaintiff’s monthly pension

benefit was reduced to $1,528 effective December 2016.

       The Plan Document provides a procedure for participants to appeal benefit

decisions to the Board of Trustees (“the Board”). On March 5, 2014, after a phone

conversation with the Plaintiff, Scopino sent Plaintiff a letter explaining that he

could appeal to the Board his claim that he was entitled to continue to receive the

monthly pension benefit he had been awarded at the time of his retirement. The

letter explained that the appeal had to be received within 180 days of the date of

the letter.


                                          [5]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 6 of 19 PageID #: 363




      In May 2014, an attorney representing Plaintiff, Clyde Cahill, called the

Trust asking about a decision on the appeal. Schell and Scopino left Cahill a

voicemail stating that the Trust had not received an appeal from Plaintiff. The

Trust received a letter from Cahill dated June 2, 2014 asking for certain

information. Schell responded by letter dated June 20, 2014, providing the

requested information and a copy of the Trust’s Summary Plan Document. No

appeal was received within 180 days of the March 5th letter.

      On June 4, 2015, Plaintiff’s new attorney, Sandra Moore-Dyson, requested

Plaintiff’s “file” from the Trust. In response, Scopino emailed Moore-Dyson a

copy of the “right to appeal” letter that was sent to Plaintiff in March 2014 and

informed her that the Trust had not received a written appeal from Plaintiff as of

June 4, 2015. Eleven months later, on May 10, 2016, Moore-Dyson sent a letter to

the Trust requesting an appeal of Plaintiff’s pension determination. With this letter,

Moore-Dyson enclosed a letter from a different lawyer dated March 12, 2014 and

an affidavit from Plaintiff dated August 7, 2014 that had purportedly been

submitted in 2014 as an appeal of Plaintiff’s benefit determination to the Trust in

2014. Prior to its receipt of Moore-Dyson’s May 10, 2016 letter, the Trust had not

received the March 2014 letter or August 2014 affidavit. Moore-Dyson stated in

her letter that she had received the requested records from the Pension Trust and

did not request any additional documents from the Pension Trust in this letter.


                                          [6]
    Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 7 of 19 PageID #: 364




         Though the appeal was untimely, the Trust agreed to process the 2016

appeal as if it was timely filed. The Board of Trustees denied the appeal. The trust

sent a letter to Plaintiff’s lawyer on July 22, 2016 explaining the denial.

Throughout this process, the Trust received multiple requests for information and

documentation from Plaintiff and his attorneys. In response to each request, the

Trust promptly provided the requested information.

         In her role as Pension Director, Scopino does not have or exercise any

discretionary or decision-making authority over the management of the Trust; she

does not have any discretionary or decision-making authority over the Pension

Fund’s assets; and she does not have the authority to, nor does she give, investment

advice regarding the Trust’s assets.

                                  Procedural Background

Plaintiff’s Claims

         In his Complaint, Plaintiff states that he “brings this action under Section

502(a) of ERISA, 29 U.S.C. [1132].”1 Plaintiff asserts that this action is “to recover

pension due” to him “pursuant to a retirement agreement entered between

Defendants and Plaintiff.” Plaintiff also alleges that Defendants have “refused or

omitted to furnish information concerning benefits to” him, a pension plan



1
 The complaint references “29 U.S.C. 1131.” This is very likely a typo, as Section 1131
addresses criminal penalties, while it is Section 1132 that addresses civil actions under ERISA.
                                               [7]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 8 of 19 PageID #: 365




participant, in violation of 29 U.S.C. §1025. Specifically, Plaintiff alleges that

Defendants willfully failed to provide him with “information regarding the formula

used to calculate the correct amount of Plaintiff’s pension.”

      Plaintiff also makes repeated statements, both in his Complaint and other

pleadings, about his reliance on Schonaerts-Difani’s statements regarding his

pension benefit. Plaintiff states that he relied on Schonaerts-Difani’s statements

regarding early retirement and the pension benefit amount she calculated in

deciding to retire early and to get a surgery that has rendered him unable to go

back to work. Construing Durham’s pro se Complaint liberally, as the Court does

under Estelle v. Gamble, 429 U.S. 97, 106 (1976), Plaintiff’s statements could be

read as a claim of equitable estoppel.

      As for relief, Plaintiff requests the Court award him “an amount equal to the

amount originally calculated as Plaintiff’s award amount,” that is, the monthly

pension benefit amount calculated by Schonaerts-Difani.

Discovery

      The Case Management Order entered May 13, 2019 dictated that discovery

be completed by August 16, 2019. On May 23, 2019, Plaintiff moved for an

extension of time to hire an attorney. On May 24, the Court entered an order

stating “Plaintiff has a continued duty to secure counsel. The case management




                                          [8]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 9 of 19 PageID #: 366




order is still in effect and Plaintiff is still required to meet deadlines whether with

or without counsel.”

      On June 13, 2019, Plaintiff filed a document asking the Court to subpoena

Defendants for records of the audit mentioned in one of the Trust’s letters to

Plaintiff. Plaintiff also asked the Court to subpoena non-party Schoneaerts-Difani.

Plaintiff did not serve any discovery requests on the Defendants, nor did he comply

with Local Rule 3.04 which requires a party to confer with the other party in a

good faith effort to resolve any discovery issues before filing a motion to compel

with the Court. Plaintiff’s request for the Court to subpoena Schonaerts-Difani was

not only improper but also vague as to the type of subpoena sought. Accordingly,

the Court denied Plaintiff’s requests and directed Plaintiff to the District Court

Clerk’s Office for resources regarding the issuance of subpoenas.

      It should also be noted that Defendants, through counsel, averred that “[a]t

no time prior to (or after) the discovery deadline of August 16, 2019, has plaintiff

served any discovery requests on defendants.” Plaintiff does not dispute that he

never served Defendants with any discovery requests.

Motion for Summary Judgment

      In support of their Motion for Summary Judgment, Defendants deny that

they failed to provide Plaintiff with information at any time, argue that they are

obligated under ERISA to reduce Plaintiff’s benefit to the correct amount allowed


                                           [9]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 10 of 19 PageID #: 367




by the Trust’s Plan Document and have a duty to recover mistakenly paid benefits,

and argue that Scopino should be dismissed as a defendant to this action because

she is not a fiduciary of the Trust2.

       Defendants also submitted their statement of undisputed material facts in

support of their motion, as well as exhibits thereto. These exhibits include the Plan

Document and correspondence between the parties. Plaintiff did not properly

respond to Defendants’ statement of facts nor submit his own statement of facts.

       In his memorandum in opposition to Defendants’ Motion for Summary

Judgment, Plaintiff does not dispute any of the facts asserted by Defendants.

Rather, Plaintiff argues that he relied on the information provided to him by

Schonaerts-Difani and that he did not suspect that the information she gave him

was erroneous. Plaintiff states that he relied on the benefit amount calculated by

Schoenaerts-Difani in deciding to get the neck surgery that has rendered him

unable to work, and that his now-reduced benefit has caused him a hardship.

Plaintiff also argues that he is “not in agreement with” the “summary judgment that

was motioned by [defendant’s attorney] Janine M. Martin” because his lawsuit is

directed at Defendants. To the extent Plaintiff is arguing that an attorney cannot

file motions for their clients, Plaintiff is wholly incorrect.



2
 The Court, finding that each of Plaintiff’s complaints fail as a matter of law against all
Defendants, does not reach the issue of Scopino’s fiduciary status.
                                                [10]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 11 of 19 PageID #: 368




         Plaintiff ends his memorandum in opposition to summary judgment with

text apparently copied from a British organization called The Pensions

Ombudsman.3 The Pensions Ombudsman is “an independent organisation set up by

law. We can help if you have a complaint or dispute about a pension scheme

provided by your employer or a pension you have set up yourself.”4 Of course, the

Pensions Ombudsman’s decision summaries that Plaintiff includes in his

memorandum are based in British law and have no precedential value in this Court.

Plaintiff’s Requests for Various Relief [Doc. No. 31]

         Plaintiff filed another document on April 27, 2020 which can be construed

as several motions to the Court. First, Plaintiff accuses Defendants of spoliation of

evidence and obstruction regarding records of an audit, submits a letter from Kevin

Schell that mentions an audit, and requests “[his] day in court” on the issue.

Second, Plaintiff asks the Court to subpoena non-party Schell to testify as to the

existence of an audit, disregarding the Court’s earlier directive involving

subpoenas. Plaintiff then argues that Defendants cannot support their contention

that his original benefit was erroneously calculated without records of an audit,

again complains of not receiving records of an audit, and states that he relied on

Schonaerts-Difani’s statements that there was no early retirement penalty in



3
    See www.pensions-ombudsman.org.uk.
4
    Id. (last visited July 15, 2020).
                                          [11]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 12 of 19 PageID #: 369




electing to retire early. Finally, Plaintiff states “I’m just trying to prove my point

that I have been lied to and mislead (sic) with wrong information.”

      First, there is no evidence of spoliation. Second, the discovery deadline in

this case was August 16, 2019. Plaintiff never served requests for discovery on

Defendants and now is out of time to do so. Similarly, he is out of time to

subpoena Schell. Third, Plaintiff fails to state any reason that he should be entitled

to a hearing on his theory that his original benefit was correct and that no audit

ever happened. Accordingly, Plaintiff’s requests in Doc. No. 31 are denied.

      Finally, to the extent that Plaintiff’s request for his “day in court” and

assorted arguments might be construed as arguments against summary judgment,

the Court will generously construe them as such, even though the time for briefing

on Defendants’ Motion for Summary Judgment has long passed.

                           Summary Judgment Standard

      Pursuant to Federal Rule of Civil Procedure 56(a), a district court may grant

a motion for summary judgment if all of the information before the court

demonstrates that “there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The burden is on the moving

party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc., 838 F.2d 268,

273 (8th Cir. 1988). After the moving party discharges this burden, the nonmoving


                                          [12]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 13 of 19 PageID #: 370




party must do more than show that there is some doubt as to the facts. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89

L.Ed.2d 538 (1986). Instead, the nonmoving party bears the burden of setting forth

affirmative evidence and specific facts by affidavit and other evidence showing

that there is a genuine dispute of a material fact. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Celotex, 477 U.S. at

324, 106 S.Ct. 2548. “A dispute about a material fact is ‘genuine’ only ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’ ” Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1030 (8th Cir. 2000)

(quoting Anderson, 477 U.S. at 248, 106 S.Ct. 2505). A party resisting summary

judgment has the burden to designate the specific facts that create a triable

controversy. See Crossley v. Georgia–Pacific Corp., 355 F.3d 1112, 1114 (8th Cir.

2004). Self-serving, conclusory statements without support are not sufficient to

defeat summary judgment. Armour and Co., Inc. v. Inver Grove Heights, 2 F.3d

276, 279 (8th Cir. 1993).

      In ruling on a motion for summary judgment, the court must review the facts

in a light most favorable to the party opposing the motion and give that party the

benefit of any inferences that logically can be drawn from those facts. Matsushita,

475 U.S. at 587; Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir.

2005). The Court may not “weigh the evidence in the summary judgment record,


                                         [13]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 14 of 19 PageID #: 371




decide credibility questions, or determine the truth of any factual issue.”

Kampouris v. St. Louis Symphony Soc., 210 F.3d 845, 847 (8th Cir. 2000).

                                     Discussion

Claim for Failure to Provide Information

      Plaintiff alleges that Defendants did not provide him with the underlying

calculation used to determine his pension benefit or records of the “audit”

mentioned in Schell’s September 17, 2012 letter. The ERISA civil enforcement

provision provides:

      Any administrator who fails or refuses to comply with a request for
      any information which such administrator is required by this
      subchapter to furnish to a participant or beneficiary ... may in the
      court's discretion be personally liable to such participant or
      beneficiary in the amount of up to $100 a day from the date of such
      failure or refusal....

29 U.S.C. § 1132(c) (emphasis added). The documents which a plan administrator

is required to furnish to an employee on written request are listed in 29 U.S.C. §

1024(b)(4).

      Plaintiff’s claim that Defendants’ failed or refused to provide information as

required under ERISA fails because the underlying calculations of a participant’s

benefit amount and audit records are not listed in in 29 U.S.C. § 1024(b)(4). See

also Aliff v. BP Am., Inc., 826 F. Supp. 178, 188 (S.D.W. Va. 1993), aff'd, 26 F.3d

486 (4th Cir. 1994) (ERISA “does not require the plan administrator to supply a

copy of the pertinent actuarial report.”) Accordingly, 29 U.S.C. § 1132(c) is not

                                         [14]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 15 of 19 PageID #: 372




triggered and Plaintiff is not entitled to civil damages thereunder. Defendants are

entitled to summary judgment on Plaintiff’s claim that they failed to provide

information.

Claim to Recover Pension Due

      Plaintiff’s pleadings can be construed as a claim that the benefit originally

quoted by Schonaerts-Difani was correct, and that Defendants now are wrongfully

withholding part of the pension benefit to which Plaintiff is entitled. However, this

claim also fails as a matter of law.

      The undisputed facts are that Schonaerts-Difani miscalculated Plaintiff’s

pension benefit by failing to apply appropriate actuarial and early retirement

factors and by failing to account for Plaintiff’s two QDROs. Plaintiff did not

dispute these facts. Plaintiff did not respond to Defendants’ statement of material

facts as required by F.R.C.P. 56 and Local Rule 4.01(E), nor did he contend that

his original pension benefit amount was correct in his memorandum in opposition

to summary judgment. In that memorandum, Plaintiff argued only that he had

detrimentally relied on the information given him by Schonaerts-Difani.

      In his most recent filing, [Doc. No. 31], Plaintiff states “with no records of

the audit where are the facts that support there was an error? . . . The

administration cannot say there is an error when there are no facts to support their




                                          [15]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 16 of 19 PageID #: 373




accusation.”5 This statement is not sufficient to defeat summary judgment because

it is self-serving, conclusory, and it is not supported by any affirmative evidence.

Armour and Co., Inc., 2 F.3d at 279.

       Plaintiff also does not dispute Defendants’ asserted right to recoup the

benefits that were overpaid to him. Defendants have met their burden on summary

judgment by presenting facts showing that Plaintiff had received money to which

he was not entitled from the Trust, and that the Trust could recoup that money by

deducting an portion of Plaintiff’s benefit payments each month until the total sum

was recovered. Plaintiff did not offer any law or facts in opposition to Defendants’

assertions regarding this recoupment.

       There is no genuine dispute that Plaintiff was not entitled to the benefit

amount originally calculated by Schonaerts-Difani. There is no genuine dispute

that Defendants are entitled to reduce Plaintiff’s monthly benefit payment to

recover the prior overpayments made to him. Defendants are entitled to summary

judgment on Plaintiff’s claim that he is owed pension due.



5
  Defendants have stated sufficient facts regarding the discovery of Plaintiff’s erroneous benefit.
Defendants explained in their response to Plaintiff’s first motion to compel audit records that the
“audit” was a “review” of recently granted pension applications by Scopino when she began
working for the Trust in June 2012. Defendants cited specific paragraphs of Scopino’s affidavit
in which she averred that Schell tasked her with the review because of mistakes found in several
of Schonaerts-Difani’s benefit calculations. Scopino averred that she found five incorrectly
calculated benefits, one of which was Plaintiff’s. Scopino added that the Schonaerts-Difani erred
by not using an early retirement factor and not accounting for Plaintiff’s QDROs when
calculating Plaintiff’s benefit.
                                               [16]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 17 of 19 PageID #: 374




Estoppel Claim

         Plaintiff repeatedly states in his filings, particularly in his motion in

opposition to summary judgment, that: he relied on the benefit amount quoted by

Schonaerts-Difani in deciding to retire early, he did not suspect any errors in his

benefit calculation, he would have not have retired early had he known the true

benefit amount, he had a disabling neck surgery in reliance on the benefit

calculated by Schonaerts-Difani, and he has endured a hardship as a result of the

incorrectly calculated benefit. These statements can be construed as an estoppel

claim.

         Courts are understandably reluctant to permit estoppel claims against a

multiemployer benefit plan like the Trust because “estoppel can have the adverse

effect of allowing an improper depletion of plan assets to benefit one employer and

its employees at the expense of others.” Slice v. Sons of Norway, 34 F.3d 630, 633

(8th Cir. 1994) (citing Black v. TIC Inv. Corp., 900 F.2d 112, 114–15 (7th Cir.

1990)).

         The Eighth Circuit has stated specifically that when a plaintiff “[seeks] to

enforce his employer's erroneous written statement of what his early retirement

benefits would be” an estoppel claim is “not actionable where the plaintiff had

failed to establish that the estoppel would merely hold his employer to a plausible

interpretation of the retirement plan, rather than a modification of the plan.” Slice,


                                             [17]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 18 of 19 PageID #: 375




34 F.3d at 635 (citing Law v. Ernst & Young, 956 F.2d 364, 367–68 (1st

Cir.1992)). Here, Plaintiff has not alleged any plausible interpretation of the Trust

that would allow it to pay him a benefit without the proper early retirement and

QDRO adjustments. Rather, the Plan Document plainly sets out the early

retirement reduction factors for any participant who retires before age 62. Under

ERISA and the Plan Document, the Trust must also adjust a participant’s benefit to

account for any QDROs. In short, the Trust cannot pay Plaintiff an unadjusted

pension benefit which is clearly not based on any plausible interpretation of the

Trust’s governing documents. Plaintiff’s estoppel claim fails as a matter of law.

                                     Conclusion

      Based on the foregoing analysis, Defendants are entitled to summary

judgment on each of Plaintiff’s claims.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion for Summary

Judgment, [Doc. No. 22], is GRANTED.

      IT IS FURTHER ORDERED that the requests set forth in Plaintiff’s April

27, 2020 filing [Doc. No. 31] are DENIED.

      A separate judgment in accordance with this Opinion, Memorandum and




                                          [18]
Case: 4:18-cv-01184-HEA Doc. #: 33 Filed: 07/20/20 Page: 19 of 19 PageID #: 376




Order is entered this same date.

      Dated this 20th day of July, 2020.



                                                  ________________________________
                                                      HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                           [19]
